Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of DAG1 as the species target, nucleic acid as the species of inhibiting agent, in vivo as the species of method of administration and cardiovascular disease as the species of condition in the reply filed on April 18, 2022 is acknowledged. 
Claims 2-5 and 10-19 are canceled. Claims 1 and 6 are amended. Claims 1 and 6-9 are pending. Upon reconsideration, the species election among different muscular and cardiac conditions is withdrawn. Thus the subject matter to the extent of different muscular and cardiac conditions recited in claims 6-9 is included and under examination in this office action.  Election was made without traverse in the reply filed on April 18, 2022.
3.	Claims 1 and 6-9 are under examination with respect to DAG1 as the target, nucleic acid as the inhibiting agent and in vivo as the method of administration in this office action.

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
5. 	The attempt to incorporate subject matter into this application by reference to Yap and DAG1 mRNA sequences on p. 14, paragraph [0051] of the specification is ineffective because Yap and DAG1 mRNA sequences and siRNA or shRNA targeting  DAG1 are essential for the claimed method.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Objections
6.	Claim 1 is objected to because of the following informalities: The recitations “DAG1” and “Yap” are not common or unique abbreviations in the art. Applicants are required to spell out “DAG1” and “Yap” at the first usage. Appropriate correction is required.


Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1 and 6-9 as amended are drawn to a method of increasing cardiomyocyte proliferation in an individual in need thereof, comprising delivering to cardiac tissue of the individual an effective amount of an siRNA or shRNA that targets human DAG1, wherein the siRNA or shRNA inhibits binding of DAG1 to Yap, thereby increasing cardiomyocyte proliferation in the individual. The claims encompass using a structurally and functionally undefined siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap and/or increases cardiomyocyte proliferation in the individual in vivo. 
The instant invention is based on findings that i)  there were more regenerating cardiomyocytes or more cardiomyocytes with nuclear Yap in Salv (i.e. Hippo-pathway component Salvador, Salv) conditional knockout (Salv cKO) mice and Salv;Mdx double knockout (Sal:Mdx dKO) mice as compared to control and Mdx (dystrophin loss-of-function) mice (Example1, Figures 1C-1J and 2A-2J);  ii) transverse aortic constriction (TAC)-challenged Salv;Mdx dKO hearts showed less severe dilation, less replacement fibrosis, and maintained cardiac function equivalent to that of control and Salv cKO hearts as compared to TAC-challenged Mdx mice, and knocking down Salv in TAC-challenged Mdx C57BL/10J using an AAV9 encoding Salv shRNA preserved cardiac function, increased nuclear Yap and Yap target-gene expression, and reduced fibrosis in the TAC-challenged Mdx C57BL/10J as compared to control (Figures 3A-3V; 8A-8E; 9A-9Z; 10A-10L; 11A-11Q; 12A-12K); ad iii) Yap associated with DGC components Sgc and Dag1 in control but not in Mdx based on Yap pull-down assays and Dag1 associated with Sgc and Yap in control but not in Mdx based on Dag1 pull-down assays and Yap interacted with DGC components in C2C12 myoblast cell line but the interaction was disrupted when dystrophin (Dmd) was knockdown using Dmd siRNA and C2C12 cells with Salv or Salv; Dmd knockdown showed decreased Yap location in the plasma membrane and cytoplasmic fraction and increased Yap location in the nuclear fraction (figures 4A-Q and 13A-D).  Applicant extrapolates the above findings to the claimed method of increasing cardiomyocyte proliferation in an individual in need thereof comprising delivering to cardiac tissue of the individual an effective amount of siRNA or shRNA that targets human DAG1, wherein the siRNA or shRNA inhibits binding of DAG1 to Yap, thereby increasing cardiomyocyte proliferation in the individual. 
Based on the specification and the prior art, Applicant is enabled for detecting increased cardiomyocyte proliferation in Salv cKO and Sal:Mdx dKO mice as compared to control and Mdx mice, or preserving cardiac function, increasing nuclear Yap and Yap target-gene expression, and reducing fibrosis in TAC-challenged Salv;Mdx dKO mice or in TAC-challenged Mdx C57BL/10J with Salv knockdown using an AAV9 encoding a structurally and functionally defined Salv shRNA as compared to Mdx mice, or  disrupting the interaction between Yap1 and Dag1 by knocking down dystrophin (Dmd) using a structurally and functionally defined Dmd siRNA in C2C12 myoblast cell line or decreasing Yap location in the plasma membrane and cytoplasmic fraction and increasing Yap location in the nuclear fraction in the C2C12 cells by knocking down Salv or Salv; Dmd using a structurally and functionally defined Salv shRNA and a structurally and functionally defined Dmd siRNA. However, the instant claims are not limited to the agents and methods set forth above. The instant claims are directed to using a structurally and functionally undefined siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in an individual in need thereof in vivo.  However, the specification provides no guidance as to what a structurally and functionally defined siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap is and also provides no guidance or evidence to demonstrate that a structurally and functionally defined siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap can increase cardiomyocyte proliferation in the individual in need thereof in vivo. 
While the specification describes using an AAV9 encoding a structurally and functionally defined Salv shRNA to preserve cardiac function, increase nuclear Yap and Yap target-gene expression, and reduce fibrosis in TAC-challenged Salv;Mdx dKO mice or in TAC-challenged Mdx C57BL/10J with Salv knockdown or disrupting the interaction between Yap1 and Dag1 by knocking down dystrophin (Dmd) using a structurally and functionally defined Dmd siRNA in C2C12 myoblast cell line in Example 1,  the specification provides no guidance as to what structural and functional relationship or correlation between the claimed siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap and the Salv shRNA or Dmd siRNA shown in Example 1 in increasing cardiomyocyte proliferation in the individual in vivo. The specification does not teach use of the claimed siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in the individual in vivo or in a single gene therapy model described within the specification for one to know how to make and use the siRNA or shRNA required to practice the currently broadly claimed invention. No other guidance is provided on putatively increasing cardiomyocyte proliferation in the individual in need thereof in vivo or treating any different disease state, each with its own unique etiologies (e.g., as it relates to claims 6-9) using the claimed siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap. Thus, a skilled artisan would not know how to make and use the instant method without undue experimentation because it is unknown and not defined what siRNA or shRNA could putatively target and bind human DAG1 gene and inhibit binding of DAG1 to Yap in order to increase cardiomyocyte proliferation in the individual in vivo, which are required to make the instant method work.
Second, the art related to in vivo gene therapy/gene expression manipulation is unpredictable as illustrated by the 1995 “Report and Recommendations of the Panel to Assess the NIH Investment in Research on Gene Therapy” (Orkin and Motulsky), which states that:
“While the expectations and the promise of gene therapy are great, clinical efficacy has not been definitely demonstrated at this time in any gene therapy protocol, despite anecdotal claims of successful therapy and the initiation of more than 100 Recombinant DNA Advisory Committee (RAC)-approved protocols.”

“Significant problems remain in all basis aspects of gene therapy. Major difficulties at the basic level include “shortcomings in all current gene transfer vectors and an inadequate under-standing of the biological interaction of these vectors with the host” (see p. 1).

In addition, Stull and Szoka (Pharmac. Res.,1995; 12:465-483) teach that:
“Other obstacles to the creation of effective nucleic acid drugs are their relative high molecular weight (>3300) and their sensitivity to degradation. The molecular weight of these compounds has created a significant delivery problem which needs to be solved if nucleic acid drugs are to become effective therapies.” (see Abstract)

“Nucleic acid drugs must overcome several formable obstacles before they can be widely applied as therapeutics. These obstacles require improving the stability of polynucleotide drugs in biological systems, optimizing the affinity and efficacy of the drug without reducing its selectivity, and targeting and delivering nucleic acids across cell membranes” [emphasis added; page 476].

“The persistence of effect issue arises because none of the modalities proposed to date can eliminate the disease/target. Thus suppression of disease will require the continued presence of the agent until the disease is cured. In non-gene therapy approaches, dosing via the intravenous route will be needed at a frequent interval, circa days, if therapeutic levels of the agent are to persist in the body. Although certain sites, such as the eye, may permit less frequent administration of the agent, in most cases, repeated administration via injection will be required. This makes treatment of chronic disorders... with synthetic nucleic acid drugs a difficult undertaking.” (see p. 476-477).

In other words, the unpredictability within the art in treating any generic cell/tissue/organ in vivo, which may or may not involve a mammalian DAG1 to Yap gene or cardiomyocyte proliferation in vivo, is compounded by the unpredictability within the art regarding successfully practicing any gene therapy protocol, as required to practice the instant invention, especially when attempting to affect cardiomyocyte proliferation in an individual with different muscular and/or cardiac conditions vivo using the currently undefined siRNA or shRNA that targets human DAG1 gene and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in the individual in need thereof in vivo, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention because the skilled artisan does not know how to make and use the invention as currently claimed.
Third, while the state of the art is that numerous problems exist concerning cardiomyocyte proliferation for any cardiac and/or muscular conditions as stated in the specification (see p. 1), even if the skilled artisan is able to discover how to increase cardiomyocyte proliferation in an individual in need thereof in vivo, no guidance is provided in the specification as to how to make any specific and functional siRNA or shRNA that targets human DAG1 gene and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in the individual in need thereof in view of Stull and Szoka (1995), Thompson (Drug Dis. Today: Thera. Strat. 2013; e133-e138) and Sajid et al. (Pharmaceuticals, 2020; 13: 294; doi:10.13390/ph13100294). For example, Sajid et al. teach that there are various challenges and barriers for the systemic delivery of siRNA, which limit the siRNA bioavailability at the target site, including: degradation by endogenous enzymes, elimination through kidney due to its small size, incapable of crossing the biological membrane due to its negative charge, having a short half-life, triggering the innate immune response, and having endosomal escape and off-target effects (see p. 5-6 and p.8). Sajid also teaches that the sequence selection is not only important on-target potency but also profoundly minimizing the off-target RNAi activity and the major challenge in RNAi based therapy is to avoid endosomal trap of siRNA and enhance its escape for its cytoplasmic activity (see p. 17) and the application of siRNA-based therapeutics in human requires specific chemical modifications of either siRNA or the delivery system to overcome the barriers mentioned above (see p. 5-6).   
It is unknown whether and how to administer an effective amount of any siRNA or shRNA that targets human DAG1 gene and inhibits binding of DAG1 to Yap to elicit any measurable response, especially given that it is not known at what point during the course of any disease that treatment or increasing cardiomyocyte proliferation is recommended, because it is not known nor disclosed how the severity of symptoms are related to the efficacy of administrating any siRNA or shRNA, and because it is unknown what parameters are required to be assayed in order to determine when, or if, the instant invention is effective in increasing cardiomyocyte proliferation in any condition requiring increasing cardiomyocyte proliferation, each with its own unique etiologies, or whether the skilled artisan has successfully practiced Applicant’s invention. It would require undue experimentation for the skilled artisan to discover how to make and use Applicants’ invention, as currently claimed in this unpredictable art. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method of increasing cardiomyocyte proliferation in an individual in need thereof by delivering to cardiac tissue of the individual an effective amount of an siRNA or shRNA that targets human DAG1, wherein the siRNA or shRNA inhibits binding of DAG1 to Yap. 


Claim Rejections - 35 USC § 112
8.	Claims 1 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1 and 6-9 encompass using a genus of structurally and functionally undefined siRNA or shRNA that targets human DAG1, wherein the siRNA or shRNA inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in an individual in need thereof in vivo.   
Applicant has not disclosed sufficient species for the broad genus of structurally and functionally undefined siRNA or shRNA that targets human DAG1, wherein the siRNA or shRNA inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in an individual in need thereof in vivo.   
The specification only describes using an AAV9 encoding a structurally and functionally defined Salv shRNA to preserve cardiac function, increase nuclear Yap and Yap target-gene expression, and reduce fibrosis in TAC-challenged Salv;Mdx dKO mice or in TAC-challenged Mdx C57BL/10J with Salv knockdown or disrupting the interaction between Yap1 and Dag1 by knocking down dystrophin (Dmd) using a structurally and functionally defined Dmd siRNA in C2C12 myoblast cell line in Example 1. However, the claims are not limited to methods and agents set forth above but also encompass using structurally and functionally undefined siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in an individual in need thereof in vivo.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using an AAV9 encoding a structurally and functionally defined Salv shRNA to preserve cardiac function, increase nuclear Yap and Yap target-gene expression, and reduce fibrosis in TAC-challenged Salv;Mdx dKO mice or in TAC-challenged Mdx C57BL/10J with Salv knockdown or disrupting the interaction between Yap1 and Dag1 by knocking down dystrophin (Dmd) using a structurally and functionally defined Dmd siRNA in C2C12 myoblast cell line in Example 1. However, Applicant is not in possession of using a structurally and functionally undefined siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in an individual in need thereof in vivo or with different muscular and/or cardiac conditions. 
The specification generically proposes regenerating cardiomyocytes or increasing cardiomyocyte proliferation in conditions requiring increasing cardiomyocyte proliferation in an individual in need thereof in vivo using a structurally and functionally undefined siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in vivo. However, not a single a structurally and functionally defined siRNA or shRNA is described that targets and binds human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation, nor is any specific sequence defined that can be constructed that reasonably increase cardiomyocyte proliferation in any specific cardiac and/or muscular condition requiring increasing cardiomyocyte proliferation. Accordingly, the specification fails to adequately describe what nucleotide residues constitute a functional siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in vivo, or what critical nucleotide residues constitute members of this large genus of siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in vivo in order to make the instant method work. Therefore, one skilled in the art cannot envision what critical nucleotide residues would structurally characterize the genus of siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap required to successfully practice these broadly claimed methods because none are adequately described or recited within the claims. The specification also provides no guidance as to what structural and functional relationship or correlation between the claimed siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap and the Salv shRNA or Dmd siRNA shown in Example 1 in increasing cardiomyocyte proliferation in the individual in vivo. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap might be.  Since the common characteristics/features of siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Stull and Szoka (1995), Thompson (2013) and Sajid et al. (2020)
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of use of the claimed genus of siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap in the claimed method to increase cardiomyocyte proliferation because one skilled in the art cannot structurally visualized any functional generic siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap to increase cardiomyocyte proliferation in vivo; especially when none are specifically recited within the claims.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of undefined siRNA or shRNA that targets human DAG1 and inhibits binding of DAG1 to Yap required to increase cardiomyocyte proliferation in vivo, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


Conclusion


9.	NO CLAIM IS ALLOWED.


10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. (US9732345) teaches a method of treating an individual in need of treatment for a cardiac condition comprising providing an effective amount of a composition to the individual, wherein the composition is an isolated synthetic nucleic acid composition comprising SEQ ID NO: 4…or 12 (i.e. Sav1-targeting shRNAs) or at least 80% identity to one of SEQ ID NOs: 4-12 (see col. 2, lines 8-41; col. 10, lines 25-60; col. 33-34, claims 1-24).   
Monroe et al. (US2020/0016212) teaches a method for generating cells or tissue from existing cells including cardiomyocytes in an individual with one or more mutated variants of Yap, wherein the individual includes an individual has a cardiac condition (see abstract; paragraphs [0045]-[0058]; [0092]-[0147], examples 1-2; p. 23-24, claims 1-36)

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
May 18, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649